COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  UNITY FRIENDSHIP BAPTIST                       §
  CHURCH,                                                        No. 08-16-00214-CV
                                                 §
                    Appellant,                                     Appeal from the
                                                 §
  v.                                                              201st District Court
                                                 §
  WATLTON HOMES, LLC,                                          of Travis County, Texas
                                                 §
                    Appellee.                                 (TC# D-1-GN-15-005374)
                                                 §

                                                 §

                                         O R D E R

        On September 27, 2017, Appellee Walton Homes, L.L.C (Walton Homes) filed the
Appellee’s Sur-Reply [Brief] and Objections to Documents and Evidence Not in the Clerk’s
Record. In that brief, Walton Homes argued inter alia that Appellant, the Unity Friendship
Baptist Church (Unity), improperly attached extra-record documents in Exhibit A to the
Appellant’s Reply Brief. Walton Homes asked us to strike Exhibit A “and any argument or
statements relying on such documents . . . .”

       On October 17, 2017, this Court granted Unity’s Motion for Extension of Time to File
Objections & Response to Appellee’s Sur-Reply Brief. On October 20, 2017, Unity filed
Appellant’s Objections & Response to Appellee’s Sur-Reply Brief. In that response, Unity
objected to Walton Homes’ “motion to file a sur-reply brief,” contending that Walton Homes
“did not request leave of court to do so pursuant to Texas Rule of Appellate Procedure 38.6(d) in
compliance with Texas Rule of Appellate Procedure 10.5(b).” We interpret this as a request by
Unity to strike Walton Homes’ sur-reply brief. Unity also asserted that because Walton Homes
waited more than three months after Unity filed a reply brief to object to Exhibit A, Walton
Homes “waived any objections to exhibits.” Unity also asked for thirty days to supplement the
records with Unity’s Amended Motion for Continuance in the trial court.
   We issue the following rulings on the parties’ objections and requests:

1) Unity’s objection to, and motion to strike, Walton Homes’ sur-reply brief is denied.
2) Unity’s assertion that Walton Homes has waived any objection to the inclusion of Exhibit
   A in Unity Reply Brief’s Appendix is overruled.
3) We will take Walton Homes’ motion to strike Exhibit A of Unity’s Reply Brief “and any
   argument or statements relying upon such documents” under advisement, and pass and
   consider the motion along with final disposition of this opinion.
4) Unity’s request for thirty days to supplement the clerk’s records with its Amended
   Motion for Continuance is granted. The Court will refrain from action on this case for
   thirty days. AS THE DATE OF SUBMISSION HAS ALREADY PASSED IN THIS
   CASE, NO FURTHER REQUESTS FOR EXTENSION OF TIME WILL BE
   CONSIDERED. After thirty days, the Court will resume its review of the case on the
   merits regardless of whether or not the supplemental clerk’s record has been received.

   IT IS SO ORDERED THIS 26TH DAY OF OCTOBER, 2017.


                                        PER CURIAM




                                            2